 

Case 1:18-CV-08250-.]SR Document 36 Filed 10/26/18 Page 1 of 1

UNITED STA’I`ES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WINKLEVOSS CAPITAL FUND, Llc,
` Plainriff,
-against-
`CHARLES sHREM,

Defendant.

 

 

Index No. 18-CV-8250 (JSR)
NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that Antoinette Rangel, Esq., attorney at O’Melveny &

Myers LLP, hereby enters her appearance in this litigation as counsel for Garnishee Bittrex, Inc.

Dated: October 26, 2018
New York, New York

O’MELVENY & MYERS LLP

By: o,a:tw~;it\,…

Antoinette Rangel ` o

7 Times Square

NeW York, New York 10036-6537
Tel: (212) 326-2000

FaX: (212) 326-2061

Email: arangel@omrn.com

Attomey for Gamishee Bittrex, Inc.

